NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                   No. 05-4101
                                  _____________

                              ROBIN V. WILLIAMS,

                                        Appellant,

                                         v.

        TEMPLE UNIVERSITY HOSPITAL; DISTRICT COUNCIL 1199C,
                                    Appellees.

                                  _____________


                  On Appeal from the United States District Court
                                     for the
                        Eastern District of Pennsylvania
                             (D.C. Civ. No. 05-2789)
                        District Judge: Petrese B. Tucker

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                               on October 6, 2010

          Before: FUENTES, JORDAN, AND ALDISERT, Circuit Judges.

                      (Opinion Filed: November 12, 2010 )
                       _____________________________

                             OPINION OF THE COURT
                          _____________________________


FUENTES, Circuit Judge:




                                        1
Robin Williams brought this action in federal court, claiming that, after she was injured

on the job and obliged to take leave, her employer, Temple University Hospital

(“Temple”), fired her from her full-time position and offered her a part-time position

instead. As well as we can discern, she alleges that her firing was in violation of the

Americans with Disabilities Act (“ADA”). The District Court granted Temple‟s motion

to dismiss for lack of jurisdiction. We affirm, but on different grounds from those

discussed in the decision of the District Court.

                                             I.

       Because we write primarily for the parties, we set forth only the facts and history

that are relevant to our conclusion. Because defendants Temple and District Council

1199C (“District Council”) made a facial challenge to jurisdiction under Federal Rule of

Civil Procedure 12(b)(1), as well as a motion under Fed. R. Civ. P. 12(b)(6), we take

Williams‟s allegations to be true. Williams worked for eight years at Temple in various

positions. In July 1997, while employed as a full-time technical assistant in the radiology

department, she was injured in an unknown manner at work. As a result, she filed a

worker‟s compensation claim and went on leave.

       Williams was returned to “full duty status” and “sent back to work” in March

1998. However, when she returned to work, the head of Temple‟s administrative

department informed her that her position had been eliminated. (A letter announcing her

termination was actually first placed in her file in January 1998, but she was not notified

of this.) She was offered in its stead a part-time, night-shift and weekend position in the



                                              2
dietary department, which she apparently did not accept. Williams alleges that she

learned later that her position had not, in fact, been eliminated.

         In response to her firing, Williams consulted a representative of her union,

District Council 1199C. District Council filed a grievance on her behalf. How and

whether this grievance was addressed is unknown; however, Williams did not regain her

job and has not been “paid out.” Some time after the grievance was filed, Williams wrote

to District Council and received a letter in response from its president, Henry Nicholas,

offering to “help” her, but that promise was “false.” She also wrote letters to Temple,

which received no answer.

         Williams filed discrimination charges against Temple with the Equal Employment

Opportunity Commission in 1998, 1999, 2000, and 2004. The EEOC found her 2004

charges untimely and issued her a right-to-sue letter on June 1, 2005.1 On June 23, 2005,

Williams, appearing pro se, filed suit against Temple, District Council, and certain

individual employees of Temple.2 In August 2005, District Council filed a motion to

dismiss for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1), failure to

state a claim under Fed. R. Civ. P. 12(b)(6), and lack of proper service; shortly thereafter,

Temple filed a motion to dismiss for lack of subject matter jurisdiction and for failure to

state a claim.

         The District Court then granted defendants‟ motions to dismiss, finding that it

lacked subject matter jurisdiction because Williams failed to “allege[] any cause of action



1
    The disposition, if any, of her prior EEOC charges is unknown.
                                               3
arising under any federal law, [or] . . . violation of any federal statute”; that Williams

failed to state a claim with respect to any state law claims because they were barred by

the statute of limitations; and that “the discrimination claim” was barred by the statute of

limitations.

                                                  II.


       We exercise plenary review over a district court‟s grant of a motion to dismiss.

United States Dep’t of Trans. ex rel. Arnold v. CMC Eng’g, 564 F.3d 673, 676 (3d Cir.

2009). “Dismissal for lack of subject-matter jurisdiction because of the inadequacy of the

federal claim is proper only when the claim is so insubstantial, implausible, foreclosed by

prior decisions of this Court, or otherwise completely devoid of merit as not to involve a

federal controversy.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998).

       Williams argues that her pro se complaint presented a cognizable federal claim of

disability discrimination under the ADA. We agree. Although we appreciate the

difficulties the District Court must have had in deciphering her inartful complaint,

Williams‟s repeated uses of the word “discrimination,” along with the facts she alleged,

especially the references to the EEOC and the right-to-sue letter,3 were sufficient to

convey that she was alleging a cause of action arising under the ADA. Indeed, the


2
 The disposition of Williams‟s claims against the individual Temple employees is
unclear, but those claims are not before us.
3
  Williams discusses the EEOC only in a “motion to quash” she filed in response to
Temple and District Council‟s motions to dismiss. The District Court considered and
relied on this information in making its decision. Especially given that Williams
appeared pro se, we believe it is appropriate to take this information into consideration in
evaluating the sufficiency of the complaint.
                                              4
District Court itself later spent a paragraph discussing her “discrimination claim” and

makes reference to federal statutes of limitation in that analysis. It was therefore

incorrect to dismiss Williams‟s claim under Fed. R. Civ. P. 12(b)(1).4

       However, although Williams‟s complaint alleged an ADA claim with sufficient

clarity to invoke federal-question jurisdiction, it did not do so with sufficient particularity

to state a claim under the requirements of Fed. R. Civ. P. 12(b)(6).5 In resolving a motion

under 12(b)(6), a district court, accepting the plaintiff‟s factual allegations as true, must

“determine whether the facts alleged in the complaint are sufficient to show that the

plaintiff has a plausible claim for relief. In other words, a complaint must do more than

allege the plaintiff‟s entitlement to relief. A complaint has to „show‟ such entitlement

with its facts.” Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (citing

Ashcroft v. Iqbal, --- U.S. ---, 129 S. Ct. 1937 (2009)). This standard is not an

extraordinarily high one. In Fowler, a case in which we considered post-Iqbal standards

for pleading violations of the ADA, we held that a plaintiff had sufficiently pleaded her

complaint, even though it did not establish the elements of a prima facie case, primarily

because she had “identifie[d] an impairment” and alleged a limitation to sedentary work

which “plausibly suggest[ed] that she might be substantially limited in the major life

activity of working.” Id. at 213. However, in this case, Williams‟s complaint did not

plausibly identify an impairment, allege a limitation, or otherwise indicate how she might



4
 Williams argues that she also made a 42 U.S.C. § 1983 claim of denial of due process in
her complaint. But, even reading the complaint with great liberality, it is not possible to
discern an allegation of a § 1983 claim within.
                                               5
be substantially limited in a major life activity. It merely states that she was injured at

work but was later “sent back to work” on “full duty status.” Her complaint therefore

does not allege facts sufficient to give rise to a plausible claim for relief.6

         Williams also argues that, as the District Court found that it lacked subject-

matter jurisdiction, it lacked the authority to determine her state-law claims on statute of

limitations grounds. Her argument as stated is correct; a court cannot decide a case on

the merits once it determines that it lacks subject matter jurisdiction. In re Orthopedic

“Bone Screw” Prods. Liab. Litig., 132 F.3d 152, 155 (3d Cir. 1997). However, since, as

just discussed, the District Court actually did have jurisdiction, it also had the authority to

resolve Williams‟s state-law claims on the merits under 12(b)(6), see, e.g., Kulick v.

Pocono Downs Racing Ass’n, 816 F.2d 895, 897-98 (3d Cir. 1987), and did so correctly.

A statute of limitations defense may be raised in a 12(b)(6) motion “where the complaint

facially shows noncompliance with the limitations period and the affirmative defense

clearly appears on the face of the pleading.” Oshiver v. Levin, Fishbein, Sedran &

Berman, 38 F.3d 1380, 1384 n.1 (3d Cir. 1994). In this case, Williams does not now

argue that she suffered any harm within the limitations period. Instead, she argues that

her complaint raised the possibility that either equitable tolling or the continuing violation

5
 We may affirm a district court‟s decision on any grounds supported by the record. See
Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).
6
  Because Williams‟s complaint does not state a claim for relief under the ADA, it is not
necessary to consider whether the District Court‟s analysis of the applicable statute of
limitations issues is correct. However, we note that a plaintiff under the ADA generally
has 300 days after an act of discrimination occurs to file a claim with the EEOC, not to
file a complaint in federal court, as the District Court suggests. See, e.g., Watson v.
Eastman Kodak Co., 235 F.3d 851, 852 (3d Cir. 2000).
                                               6
doctrine applies to extend that period because Temple‟s silence after her termination and

the promises of help allegedly made by District Council misled her into sitting on her

rights and themselves represented a violation of due process. The Complaint does not,

however, bear a construction excusing the seven-year delay in filing suit.


                                            III.

       For the foregoing reasons, we will affirm the decision of the District Court.




                                             7